Citation Nr: 1427113	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  12-31 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine with low back strain.

2.  Entitlement to service connection for medial compartment degenerative joint disease, left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from August 1972 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  


REMAND

In the Veteran's substantive appeal, VA Form 9, submitted in October 2012, he requested a Board hearing by live video conference.  

In December 2012 the Veteran notified the Des Moines, Iowa RO, of his request to have his video conference hearing be held at the RO closest to a specified address in Bunnel, Florida.  

In March 2014 the Des Moines, Iowa RO notified the Veteran that his requested hearing was scheduled for May 16, 2014 at the RO in Des Moines, Iowa.  

In a statement received from the Veteran on May 1, 2014, he requested that his hearing scheduled for May 16, 2014 be changed from the Des Moines, Iowa RO, to the St. Petersburg, Florida RO.

Given that the Veteran timely requested a change in venue to the St. Petersburg, Florida RO for his requested video conference hearing, and that the Veteran has not been scheduled for such hearing at the St. Petersburg, Florida RO, this case must be remanded.  See 38 C.F.R. §§ 20.700, 20.704, 20.705 (2013).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing at the St. Petersburg, Florida RO before a Veterans Law Judge, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.704, 20.705, 20.707 (2013).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

